I concur in the majority's decision to overrule appellant's first assignment of error. However, unlike the majority, I find Officer Penrod's "side-step" sufficient to constitute a seizure under the facts of this case. Nevertheless, I agree with the majority appellant's subsequent conduct, when coupled with Officer Penrod's prior observations and knowledge, provided Officer Penrod with reasonable suspicion of criminal activity sufficient to justify restraint of appellant and ultimately probable cause for arrest.
I further concur in the majority's analysis and disposition of appellant's second assignment of error.